TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 29, 2015



                                     NO. 03-14-00108-CV


                                    Janos Farkas, Appellant

                                                v.

                                Second Congress, Ltd., Appellee




         APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
     DISMISSED ON AGREED MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the orders signed by the trial court on December 6, 2013 and December 9,

2013. The parties have filed an agreed motion to dismiss the appeal, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. Each party shall pay the costs of the appeal incurred by that

party, both in this Court and the court below